Exhibit 10xviii
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), is made to be effective
as of the 23rd day of January, 2009 (the “Effective Date”), by and between Camco
Financial Corporation, a Delaware corporation (the “Company”), and James E.
Huston, an individual and an employee of the Company (“Huston”).
WITNESSETH:
     WHEREAS, Huston and the Company entered into an Employment Agreement on
December 31, 2008 (the “Employment Agreement”);
     WHEREAS, under Section 3(b) of the Employment Agreement, the Company agreed
to award Huston 50,000 common shares of the Company (the “Shares”), all of which
will be subject to a risk of forfeiture and limitations on transferability (the
“Restricted Stock”), as set forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises, the parties hereto make
the following agreement, intending to be legally bound thereby:
     1. Issuance of Restricted Stock. Subject to the terms and conditions set
forth in this Agreement, the Company hereby issues to Huston, in respect of his
employment with and services to the Company, 50,000 Shares of Restricted Stock.
          Except as otherwise provided in this Agreement, the Restricted Stock
granted hereunder shall not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated and will be subject to a risk of forfeiture until it
vests as follows:
          (a) 12,500 Shares on January 23, 2010;
          (b) 12,500 Shares on January 23, 2011;
          (c) 12,500 Shares on January 23, 2012; and
          (d) 12,500 Shares on January 23, 2013.
     2. Effect of Certain Terminations of Employment. If the Company terminates
Huston’s employment with the Company for any reason other than Just Cause (as
defined in Section 4 of the Employment Agreement), the Restricted Stock that has
not become vested in accordance with Section 1 hereof shall immediately vest as
of the date of such termination. If there is a Change in Control (as defined in
Section 4(b) of the Employment Agreement), the Restricted Stock that has not
vested in accordance with Section 1 hereof shall immediately vest as of the date
of the Change in Control.

 



--------------------------------------------------------------------------------



 



     3. Special Restrictions and Covenants. Except as otherwise provided in this
Agreement, any and all Restricted Stock that has not become vested in accordance
with Sections 1 or 2 hereof shall be forfeited and shall revert to the Company
upon any of the following:
          (a) the termination of Huston’s employment by the Company, for Just
Cause (as defined and set forth in Section 4 of the Employment Agreement) prior
to such vesting; or
          (b) the voluntary termination of Huston’s employment with the Company
by Huston prior to such vesting.
     4. Status of Huston Shares. Huston shall only be entitled to the rights and
obligations, including voting, dividends and other rights and obligations, of
vested Shares of Restricted Stock. Huston shall not have any rights or
obligations as to the underlying Shares that have not vested in accordance with
Section 1 or 2 herein.
     5. Income Tax Election. The parties acknowledge that the federal income
taxation of the transfer of Restricted Stock to Huston will be governed by
Section 83 of the Internal Revenue Code of 1986, as amended (the “Code”) and the
corresponding Treasury Regulations. Huston shall provide to the Company a copy
of any election under Section 83(b) of the Code at the same time as the filing
of such election with the Internal Revenue Service.
     6. Huston Representations. Huston is aware that the Shares underlying the
Restricted Stock being transferred to him hereby have not been registered under
the Securities Act of 1933, as amended (the “Act”), or under applicable state
securities laws in reliance upon exemptions from such registration. Huston
understands that his intentions with respect to the future disposition of the
Shares awarded hereby, his access to information concerning the Company and his
knowledge of the restrictions placed upon the Shares are, among other things,
important factors in establishing the availability of these exemptions.
Accordingly, Huston hereby represents, agrees and acknowledges as follows:
          (a) Huston is acquiring the Shares underlying the Restricted Stock for
his own account, for investment (meaning to hold for an indefinite period), and
not with a view to the distribution or other disposition thereof;
          (b) Huston will not sell, transfer, pledge or hypothecate
(collectively “Transfer”) the Shares in violation of any federal or state
securities laws, and in any event not unless (i) the Shares are registered under
the Act and under applicable state securities laws pursuant to an effective
registration statement contemplating the transaction or transactions in which
the Shares are to be disposed, or (ii) the Company shall have received an
opinion of counsel (both the opinion and such counsel being satisfactory to the
Company) to the effect that the proposed Transfer of the Shares may be
accomplished without such registration;
          (c) The Company may prevent transfer and registration of the Shares
consistent with paragraph (b) above, and the certificates for the Shares shall
bear a legend in substantially the following form:

-2-



--------------------------------------------------------------------------------



 



The shares evidenced by this certificate have not been registered under the
Securities Act of 1933 (“The Act”), are restricted securities within the meaning
of Rule 144 promulgated under the Act and may not be sold, transferred, pledged,
hypothecated or otherwise distributed except pursuant to (1) an effective
registration statement registering the Shares under the Act or (2) until the
issuer has received an opinion of counsel, satisfactory to it, that such
transfer does not violate the Act or the applicable laws of any state.
The Corporation will furnish without charge to each stockholder who so requests
the powers, designations, preferences and relative, participating, option or
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights.
          (d) Huston has been given access to all books of account, records and
other documents concerning the Company and the Shares. In addition, Huston has
had the opportunity to ask questions and receive answers from officers of the
Company concerning the Company and the Restricted Stock and any additional
information deemed necessary by Huston;
          (e) Huston understands and acknowledges that the Shares underlying the
Restricted Stock are speculative securities and involve a high degree of risk
and that no federal or state agency has made any finding or determination as to
the fairness for public or private investment in, nor any recommendations or
endorsements of, the Shares as an investment; and
          (f) Huston is a resident of the State of Ohio.
     7. Representation. Huston acknowledges that he has been advised to obtain
his own independent legal counsel with respect to this Agreement and the
Employment Agreement. Huston acknowledges that he has not been represented by
Vorys, Sater, Seymour and Pease LLP in connection with this Agreement or the
Employment Agreement.
     8. No Effect on Employment Relationship. The transfer of Restricted Stock
pursuant to this Agreement for the purpose of encouraging the retention of
Huston shall not confer upon Huston any right to continue in the employ of the
Company nor limit in any way the right of the Company to terminate the
employment of Huston at any time and for any or no reason.
     9. Governing Law. The rights and obligations of the parties to this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware.

-3-



--------------------------------------------------------------------------------



 



     10. Rights and Remedies Cumulative. All rights and remedies of the parties
enumerated in this Agreement shall be cumulative and, except as expressly
provided otherwise in this Agreement, none shall exclude any other rights or
remedies allowed by law or in equity, and each of said rights or remedies may be
exercised and enforced concurrently.
     11. Captions. The captions contained in this Agreement are included only
for convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.
     12. Severability. If any provision of this Agreement or the application of
any provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.
     13. Number and Gender. When used in this Agreement, the number and gender
of each pronoun shall be construed to be such number and gender as the context,
circumstances or its antecedent may require.
     14. Amendment. This Agreement may be amended or terminated only by the
written consent of each of the parties hereto.
     15. Entire Agreement. This Agreement in conjunction with the Employment
Agreement and the Stock Option Award Agreement of even date herewith,
constitutes the entire agreement in respect of the subject matter of this
Agreement. Notwithstanding the foregoing, this Agreement supersedes all prior
and contemporaneous agreements between the parties hereto in connection with the
subject matter of this Agreement. No change, termination or attempted waiver of
any of the provisions of this Agreement shall be binding upon any party hereto
unless contained in a writing signed by the party to be charged.
     16. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be a duplicate original, but all
counterparts, taken together, shall constitute one and the same agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK.]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed to be effective as of the date first above written.

              COMPANY:
 
            CAMCO FINANCIAL CORPORATION
 
       
 
  By:    
 
       
 
                                               ,               
                    
 
            HUSTON:
 
                    James E. Huston

-5-